*840PI1II0H,
By his Honor John St. Paul.
\ Joseph Rizzo and Oermain Hountha, Members of the Pire Department, were injured whilst responding to a fire alarm by reason of the apparatus on which they were riding having collided with a street car. Hountha was bruised about the right hand and body, and was detained at home eleven days; Rizzo suffered oontusions of his right foot, left elbow and baoh, and was detained at home eighteen days. The trial judge allowed the former $126 and the latter $200; and defendant's have appealed.
The faots of the oase appear to us to be as follows; About three o'clock in the mornlap a water tower, i..•■».#!! oy three horses abreast and keeping to the right, rushed up the street with headlights burning brightly and gong olanging loudly. Arrived at a cross street, the tower turned out to the left and in doing so swung aoross the path of an approaching oar. Before the tower cleared the track it was strpek by the onoomlng car and.partly demolished.
The evidenoe la conclusive that the on rushing tower was visible and audible more than a bloah a wary (say 300 feet or more); that the oroBs street is more than 90 feet wide; that the tower started to make the turn abput 30 or 40 feet below the oross street, the oar being then from 50 to 100 feet above the street and approaching at full speed; that *85the oollision ooourrad atout the middle of the cross street; and that the motorman made no effort to get his car under control at least until the tower started to turn.
There is some conflict of testimony as to when (if at all) the motorman started to check his oar, hut that may he disposed of hy accepting his own testimony that although he saw the approaching vehicle he did not recognize it as an apparatus belonging to the fire" department until the moment when it started to turn, whereupon he then attempted to check the oar but could not do so in time.
But there was no excuse for the motorman's alleged failure to recognize the apparatus; with its three horses £t abreast and loud jarring gong.^coúld be nothing else; and it was the motorman's duty to recognize it at once. Thereupon he had but one thing to do, i. e. "stop his car immediately", as he himself says.
The truth is that he could not have kept a proper lookout, for even on the trial Of the case he did not know that the apparatus with whloh he collided was drawn by three horses but thought there were only two.
In Boylan vs Railway Co, 109 La 185 (190) it was held that it was the duty of a motorman to inform himself of the location of fire engine houses along and even near the line *86on will ah his car is operated.
November 8th, 1920.
A fortiori therefore he 3hould know and recognize the apparatus of the fire department when he sees it. And we have no hesitation in holding that it is the duty of any one undertaking to drive a vehicle upon the public streets to know and recognize at once the apparatus of the fire department and be ready to yield the right of way as soon as it appears.
And so when the apparatus of the fire department appears upon the streets responding to an alarm all other vehicles should draw out of the way¿ and street cars {which can not leave their track) should at once come to a standstill, ¿O' or at least^brought under full control. See Dole vs Railway Co, 121 La 945.
We therefore think that defendants are liable; and that the damages allowed are very conservativa.
The judgments appealed from are therefore affirmed.
Judgment Affirmed.
Raw Orleans, la,